Citation Nr: 1549262	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  11-09 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 





INTRODUCTION

The Veteran served on active duty from August 1952 to July 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's currently diagnosed bilateral hearing loss was not present during active service, did not manifest within one year of discharge from service, and did not develop as a result of any incident during service.

2.  The Veteran's tinnitus was not present during active service, did not manifest within one year of discharge from service, and did not develop as a result of any incident during service.
  

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  Tinnitus was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The duty to notify was satisfied in a May 2009 letter to the Veteran. 

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in these matters that could be used to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.

In November 2009, the Veteran was afforded a VA audiological examination.  The VA examination opinion is adequate, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered a well-supported opinion based on consideration of the full history of the Veteran's claimed disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.




II.  Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a), including bilateral hearing loss and tinnitus, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within one year from the date of separation from service. 

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 

The Veteran contends that he is entitled to service connection for bilateral hearing loss and tinnitus as the result of acoustic trauma suffered in service.  He contends that he was exposed to the noise of aircraft, to include jet propellers, while working as an Air Policeman, and also when he would shoot rifles, pistols, shotguns, machine guns, and grenade launchers in training.  He contends that his tinnitus began while in service, and that his hearing loss began following separation from service.

The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 160 (1993).  For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Board has conducted a careful review of the record, and concludes that the record is without sufficient evidence to find that the Veteran's currently diagnosed bilateral hearing loss and tinnitus became manifest or otherwise originated during his period of service, within one year of discharge from service or are otherwise related to his military service.  

First, the Veteran's DD-214 shows that his military occupational specialty was as air policeman.  The Veteran has testified as to his service duties that indicate that he was in close proximity to loud noise in service.  Based on this evidence and the Veteran's testimony of noise exposure, noise exposure in service is conceded.  See 38 U.S.C.A. § 1154(b).  

However, the Veteran's service treatment records contain no evidence indicating that the Veteran manifested a chronic bilateral hearing loss disability or tinnitus during service.  The records do demonstrate episodes of acute loss of hearing. In May 1954, the Veteran experienced loss of hearing due to "chronic adhesive retraction."  In December 1954, the Veteran had hearing loss in both ears when he had a buildup of wax, bilaterally, and he also suffered from a sore throat and cough.  Then, in January 1955, he had hearing loss related to otitis media.  However, following each episode of acute hearing loss, his hearing was noted to improve following removal of wax or resolution of the ailment.  Moreover, on July 1956 separation examination, audiometric testing did not show the presence of hearing loss.  It was noted at that time that the Veteran had had an episode of hearing loss prior to a tonsillectomy but that such had resolved.  Accordingly, other than the above-described episodes of hearing loss related to other medical issues, a chronic hearing loss disability was not shown in service, as was concluded on VA examination, as detailed below.  There was also no indication of complaints of tinnitus in service.

Additionally, hearing loss or tinnitus was not shown within one year following service separation.  In that respect, the Veteran has not identified any records to demonstrate the presence of hearing loss or tinnitus within one year following service separation or in the interim 50 years following service separation and a 2006 record of diagnosis of hearing loss.  VA treatment records beginning in 1998 are negative for any report of hearing loss or tinnitus until 2006.  In fact, on 2003 physical examination at the VA, the Veteran reported having had chronic otitis media as a child but did not report any hearing loss or tinnitus.  When he filed his first claim for service connection in 2002, the Veteran did not mention any hearing loss or tinnitus.  Rather, he claimed service connection for a left knee disability.  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.  In that regard, although the Veteran has stated that he has experienced tinnitus since service and hearing loss that began following his separation from service, the Board finds it to be probative evidence against the claim that the Veteran did not report hearing loss in the VA treatment records beginning in 1998 until 2006 and none was found on various physical examinations conducted during that time period.  Moreover, the Veteran has not identified any records to demonstrate the presence of hearing loss or tinnitus for approximately 50 years following service separation.  Such suggests that the Veteran's testimony lacks credibility.

On November 2009 VA examination, after physically examining the Veteran and reviewing the claims file, the examiner concluded that it was less likely than not that the Veteran's hearing loss and tinnitus were caused or aggravated by his service.  The examiner explained that there was no indication of noise-induced hearing loss in service, and separation examination showed normal hearing.  While there was an indication in the service records of hearing loss related to the Veteran's tonsils being removed and due to otitis media, there was no indication from the records of any residuals effect on the Veteran's hearing.  A review of the service records did not show evidence of the significant hearing loss the Veteran now displayed.  It was significant also that the Veteran reported, at the time of the 2009 examination, that his hearing loss began four to five years earlier.  Moreover, the configuration of his hearing loss was not consistent with the effects of noise exposure, though his decades of working in a mill could not be ruled out for occupational noise exposure.  With regard to his tinnitus, there was no complaints of tinnitus on separation examination despite a detailed medical history.  The frequency and duration of this tinnitus was not characteristic of tinnitus associated with noise exposure.

The Board finds that the lay statements maintaining the Veteran had hearing loss and tinnitus since service are outweighed by the medical evidence of record.  The totality of the evidence simply fails to show that the onset of any current bilateral hearing loss and tinnitus occurred during the Veteran's service or within one year of service separation.  The Veteran, in his own words to the VA examiner, stated that his hearing loss had begun in the 2000s.  Moreover, there is no indication in the record of tinnitus in service or for many years following service.

Additionally, the evidence in this case has demonstrated neither in-service chronicity nor post-service continuity of symptomatology of hearing loss.  38 C.F.R. § 3.303.  Service treatment records do not establish a combination of manifestations sufficient to identify the disease entity of sensorineural hearing loss or tinnitus.  There is no diagnosis of a chronic hearing loss disability or tinnitus during service. 

The probative evidence of record also does not establish continuity of symptomatology for bilateral hearing loss or tinnitus in lieu of medical nexus.  As noted above, the Veteran's separation examination did not include any complaints related to the Veteran's hearing.   Significantly, there is close to a 50 year gap in treatment for hearing loss, or indication of diagnosis of such.  VA records dated from 1998 to 2006 are negative for report of finding of hearing loss or tinnitus.  Had the Veteran suffered significant acoustic trauma in service, notation of hearing problems would have been expected in his service treatment records, and a report of hearing loss or tinnitus would likely have been made on separation examination, and such history would have likely been provided to the Veteran's treating providers on thorough physical examinations beginning in 1998.  Thus, the Board considers the lack of such evidence to raise questions as to the credibility of the Veteran's assertions in connection with the current claim, especially in light of the inconsistency of his current statement, that he has had hearing loss and tinnitus since service.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist). 

Here, the absence of evidence of a hearing loss per Hensley, or hearing loss disability per 38 C.F.R. § 3.385, or evidence of documented tinnitus, in the almost five decades following the Veteran's separation from active service, considered in conjunction with other factors, weighs against the Veteran's credibility.  In light of the above, the Board finds that the medical evidence of record, to include the service treatment records, the VA treatment records dated since 1998, and the 2009 VA examination are of higher probative value than the Veteran's current lay statements, and service connection based on continuity of symptomatology is not warranted.  

In summary, the record does not show that the Veteran had a significant shift in hearing ability in service, left or right ear hearing loss on examination for separation from service, complaints of tinnitus, or hearing loss or tinnitus to a compensable degree within the one-year period following separation from active service.  The probative evidence of record also does not support a finding of service connection on the basis of continuity of symptomatology or on the basis of delayed onset.  In that regard, the VA examiner concluded that the pathology of the Veteran's current hearing loss and tinnitus did not demonstrate a relationship with noise exposure in service.  After considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss or tinnitus because the most probative evidence is against a finding that there is a nexus between the current bilateral hearing loss disability or tinnitus and active service.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt provision is not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); also Gilbert v. Derwinski, 1 Vet. App. 49, 53  (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


